That George Tibbits paid Edward Tibbits' indebtedness to J.W. Prall, there can be no doubt. To my mind, there is more than a doubt that Edward ever reimbursed George. Payment is an affirmative defense, and the burden is on the defendant to establish it by a preponderance of evidence. Pickle v.Anderson, 62 Wn. 552, 114 P. 177; Palmer v. Parker,91 Wn. 683, 158 P. 1017. By its judgment, the trial court obviously concluded that payment had not been established. I do not think that a different conclusion can be said to be sustained by a preponderance of the evidence. I therefore dissent. *Page 424